Case 1:18-cv-00621-WES-LDA Document 15 Filed 03/13/19 Page 1 of 2 PageID #: 241



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

 ANDREW J. SMITH                         :
                                         :
        v.                               :                              No. 18-00621-WES-LDA
                                         :
 STATE OF RHODE ISLAND                   :

               REPLY TO OBJECTION TO STATE’S MOTION TO DISMISS

        Petitioner Andrew J. Smith has filed a lengthy objection to the State’s Motion To Dismiss

 that, as the title suggests, is devoted to explaining why he believes that the Rhode Island child

 pornography statute, R.I. Gen. Laws § 11-9-1.3, is unconstitutional, violative of the First

 Amendment, and a prohibited act of censorship. See Docket Entry No. 14. Smith does not

 respond, let alone rebut, the State’s position that this Court should dismiss this habeas petition

 because Smith has not exhausted his state court remedies, a prerequisite for federal habeas relief

 under 28 U.S.C. § 2254(b)(1)(A). To the contrary, Smith attaches a copy of the “Pre-Brief” that

 he filed in connection with the appeal of his child pornography conviction that is currently pending

 in the Rhode Island Supreme Court. See Docket Entry No. 14-1. Since Smith has not—and

 cannot—rebut the State’s position that he has not exhausted his state court remedies with respect

 to his 2018 state child pornography conviction, this Court should dismiss his Petition Under 28

 U.S.C. § 2254 For Writ Of Habeas Corpus By A Person In State Custody (Docket Entry No. 1).
Case 1:18-cv-00621-WES-LDA Document 15 Filed 03/13/19 Page 2 of 2 PageID #: 242



                                                    Respectfully submitted,
                                                    STATE OF RHODE ISLAND
                                                    By its Attorneys,

                                                    PETER F. NERONHA
                                                    ATTORNEY GENERAL


                                                    /s/ Christopher R. Bush
                                                    _____________________________
                                                    Christopher R. Bush, #5411
                                                    Assistant Attorney General
                                                    Office of the Attorney General
                                                    150 South Main Street
                                                    Providence, RI 02903
 Date: March 13, 2019                               (401) 274-4400




                                         CERTIFICATION

         I certify that on March 13, 2019, I filed this document electronically and that it is available
 for viewing and downloading from the ECF system and that I caused a copy of this document to
 be sent to the following by first class mail:

        Andrew J. Smith
        P.O. Box 8274
        Cranston, R.I. 02920



                                       /s/ Christopher R. Bush
                                     ______________________




                                                   2
